NO.
07-10-0056-CV
 
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
A
 
                                                              MARCH
30, 2010
 
                                            ______________________________
 
 
                                                   JOE
MARKHAM, APPELLANT
 
VS.
 
AQUENT, L.L.C.,
APPELLEE
 
                                         _________________________________
 
                        FROM THE 108THTH DISTRICT COURT OF POTTER
COUNTY;
 
                   NO. 97,206-E;
HONORABLE DOUGLAS R. WOODBURN, JUDGE
 
                                           _______________________________
 
Before CAMPBELL and HANCOCK and PIRTLE, JJ.
                                                      MEMORANDUM
OPINION
Pending before this Court is Appellant's First Amended Motion to Dismiss for Mootness filed on
behalf of Appellant, Joe Markham.  By
this motion Appellant contends that this accelerated appeal of the order
denying his special appearance in the trial court below should be dismissed
because Appellee, Aquent, L.L.C., has non-suited all
claims against him in that proceeding.  Without
passing on the merits of the case, the motion is granted and the appeal is
hereby dismissed.  See Tex. R.
App. P. 42.1(a)(1). 
Having dismissed the appeal at Appellant=s
request, no motion for rehearing will be entertained and our mandate will issue
forthwith.
Appellant requests this Court to grant him judgment
for costs.  Absent agreement of the
parties, in dismissing an appeal, an appellate court must tax costs against the
appellant.  See Tex. R. App. P. 42.1(d).
 
Patrick
A. Pirtle
      Justice